                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                          WESTERN DIVISION

DR DISTRIBUTORS, LLC, and CB              )
DISTRIBUTORS, INC.,                       )
                                          )
      Plaintiffs/Counterclaimant,         )
                                          )
v.                                        )
                                          )
21 CENTURY SMOKING, INC., and             )
BRENT DUKE,                               )
                                          )
      Defendant/Counterclaim Defendant )
                                          )
__________________________________________)          No. 12 CV 50324
21 CENTURY SMOKING, INC.,                 )
                                          )
      Counterclaimant,                    )
                                          )
v.                                        )
                                          )
DR DISTRIBUTORS, LLC, CB                  )
DISTRIBUTORS, INC. and CARLOS             )
BENGOA,                                   )
                                          )
      Counterclaim Defendants.            )

                                       ORDER

   “But let’s not overdo a fee petition. We don’t need to do that.” Dkt. 452, at 41.

       Within the confines of Rule 11, ethical rules, and the warning contained in
this order, Defendants and the former defense counsel are free to argue whatever
they think is relevant and persuasive in response to Plaintiffs’ Motion for an
Attorneys’ Fees and Costs Award Pursuant to Court Order Granting Plaintiffs’
Motion for Sanctions [DKT.439] (“Fee Petition”). Dkt. 450. But they really should
focus on the request for reimbursement for fees and costs paid by Plaintiffs in the
amount of $2,417,552.21. The Court is not telling Defendants and the former
defense counsel how to litigate their case, but the Court is exceedingly unlikely—
bordering on never ever, in the words of All Saints—to award more money than
Plaintiffs paid their counsel.



                                          1
                                    STATEMENT

       On January 19, 2021, the Court granted Plaintiffs’ motion for sanction. Dkt.
439. In doing so, the Court allowed for the recovery of attorneys’ fees and costs for
work done relating to specific itemized tasks. Dkt. 439, at 8-10. The Court’s order
and rationale was clear: It was compensating Plaintiffs for attorneys’ fees and costs
incurred in working on various motions and conducting various activities. Again, it
was compensating Plaintiffs for attorneys’ fees expended on these activities. To
remove all doubt, the Court says it again: It was compensating Plaintiffs for
attorneys’ fees and costs expended. That means making Plaintiffs whole. Here’s
just a sampling where one can find this point in the order.

“In the exercise of its discretion—to the extent certain rules allow for discretion—
the Court imposes the following sanctions to cure the harm Defendants and the
former defense counsel have inflicted on Plaintiff.”
Dkt. 439, at 8.

“These sanctions are designed to make Plaintiff whole for the injury Defendants
and the former defense counsel caused and are proportionally tailored to
Defendants’ and the former defense counsel’s actions and inactions.”
Dkt.439, at 11.

“The sanctions imposed are tailored to Defendants’ and the former defense counsel’s
misconduct, while remedying the prejudice inflicted upon Plaintiff.”
Dkt. 439, at 13.

“These sanctions are tailored to the severity of Defendants’ and Leavens’ conduct
and to remedy the prejudice Plaintiff has suffered.”
Dkt. 439-3, at 2.

“These sanctions include reimbursement of attorneys’ fees and evidentiary
sanctions, so Defendants will not profit from their violations.”
Dkt. 439-3, at 31.

Plaintiffs’ apparent understanding of the Court’s order, dkt. 452, at 40-1, was dead
wrong. The sanctions were not a windfall or designed to retroactively modify the
contractual arrangement between Plaintiffs and their counsel.

      Plaintiffs’ Fee Petition clearly and specifically states that it paid its counsel
$2,417,552.21 for attorneys’ fees and costs identified as being recoverable in the
Court’s January 19, 2021, Order. Dkt. 450, at 26. But Plaintiffs seek an additional
$312,028.40 for “discounts, credits and travel time not charged to Plaintiffs” as well
as another kicker based upon a lodestar, so that the ultimate payment would be

                                           2
$3,991,138.77. Dkt. 450, at 7. That’s more than $1.5 million Plaintiffs paid in
attorneys’ fees and costs. There’s simply no basis for that request in this Court’s
January 19, 2021, order. There’s nothing reasonable about trying to get fees and
costs that a court has not authorized. As Judge Karen Stevenson explained this
month in Litigation News, “Want to Recover Attorney Fees under Rule 37? Be
Reasonable!”

       The Court tried to prevent this type of litigation even before the Fee Petition
was filed. First, in a February 11, 2021, order, the Court stated, “[A] party can
obtain fees for chasing fees only for hours reasonably incurred. . . This counsels
Plaintiffs’ attorneys to be reasonable, too.” Dkt. 447, at 2. Second, when Plaintiffs
said that they needed to file a 25-page memorandum, the Court stated, “[L]et’s not
overdo a fee petition. We don’t need to do that.” Dkt. 452, at 41.

       Perhaps counsel believe there is no harm in making unreasonable or frivolous
motions. But there is harm, in at least two ways. First, these types of filings
unnecessarily expend resources, both time and money. Second, counsel lose
credibility with the Court—a lot of credibility.

      This is the final warning. The Court’s patience is exhausted. The frivolous
and unreasonable filings must end. See, e.g., Dkts. 384, 440, 450. Sanctions made
payable to the Court will be imposed going forward.




Entered: February 24, 2021.                          By:__________________________
                                                     Iain D. Johnston
                                                     U.S. Judge




                                           3
